Adahs, J.
The errors assigned by the appellants impeach the sufficiency of the description in the deed to Moses Barefoot, the court’s ruling as to the quantity of the estate conveyed by the deed, and the conclusion that actual partition of the land cannot be made without injury to the parties.
*112Tbe appellants claim title to tbe land in controversy under tbe deed from Kenion Barefoot and bis wife to Moses Barefoot; but we need not pause to inquire wbetber tbey are in a position to assert tbat tbe description in tbis deed is vague, uncertain, and void.
We do not understand tbe first conclusion of law to mean tbat tbe description is of itself sufficient to identify tbe land without tbe aid of parol evidence. When land is described by metes and bounds parol evidence is generally offered to identify corners, courses, lines, and natural objects; and when location as well as title is a point in issue sucb evidence is practically indispensable. Tbe conclusion referred to, as we construe it, means only tbis: tbe description in tbe deed is not so indefinite as to require tbe trial court to withhold from tbe jury tbe question of location when supported by competent evidence tending- to identify tbe boundaries and “to fit tbe description to tbe thing.” It is a general rule tbat when title to land depends upon tbe sufficiency of tbe description tbe deed shall be upheld if possible, and shall be declared void only when tbe description is so vague or contradictory tbat it cannot be told what thing in particular is meant. Proctor v. Pool, 15 N. C., 370. Descriptive words, it is held, shall operate according to tbe intent of tbe parties in order to rectify manifest errors; and when there is a discrepancy between tbe course and more certain descriptions in tbe deed, tbe former must yield to tbe latter. Cooper v. White, 46 N. C., 389; Ipock v. Gaskins, 161 N. C., 673; Penny v. Battle, 191 N. C., 220; Bissette v. Strickland, ibid., 260; Craven County v. Parker, 194 N. C., 561. A controversy as to what lines constitute tbe boundaries of land involves a question of law; a controversy as to where tbey are must be settled by tbe jury under correct instructions based upon competent evidence. Sherrod v. Battle, 154 N. C., 345; Sugg v. Greenville, 169 N. C., 606.
These principles sustain tbe ruling of tbe lower court. Tbe beginning-comer and tbe first three calls, it is admitted, are sufficiently definite; tbe fourth is along a line to tbe run of Mingo; and tbe calls which follow it, while somewhat obscure, are not so indefinite as to preclude identification by parol evidence.
Tbe second assignment of error is addressed to tbe construction of tbe Kenion Barefoot deed — the question being wbetber Moses Barefoot took an absolute estate in fee or wbetber be and bis wife took an estate “during their natural lives and during tbe life of tbe survivor.” Specifically stated, tbe question is wbetber tbe clause purporting to convey a. life estate to these two is void because repugnant to other clauses which purport to convey tbe fee to Moses Barefoot.
At common law a clause was held to be void if it was repugnant to and irreconcilable with a. preceding clause by which an estate was vested *113in tbe grantee. Quite a number of our earlier decisions adhered strictly to this doctrine. For example, in the premises of a deed the grantor purported to convey an estate in fee to A., but in habendum to C., and his heirs; it was held that the habendum could not divest an estate already vested by the deed, and that it was void because repugnant to the estate granted in the premises — the premises being all parts of the deed which precede the habendum. Hafner v. Irwin, 20 N. C., 570. So in Snell v. Young, 25 N. C., 379. There the premises and the habendum which conveyed an estate for life were followed by a warranty of the fee, but it was said that a life estate could not be enlarged into a fee either by a warranty in fee or by a covenant for quiet enjoyment to the grantee and his heirs. The deed under consideration in Blackwell v. Blackwell, 124 N. C., 269, purported in the premises, in the habendum, and in the warranty clause to convey the fee to Lelia E. Blackwell, and in the conclusion it purported to convey a life estate to John Blackwell. It was held that the clauses were repugnant and that the last was void. The decision in Hafner v. Irwin, supra, was followed in Wilkins v. Norman, 139 N. C., 40.
The foregoing cases illustrate the principle as applied at common law; but in Triplett v. Williams, 149 N. C., 394, the common-law doctrine was materially modified. In the premises of the deed then before the court, John Greenwood had conveyed the land in controversy “unto the said Margaret Greenwood and her heirs forever,” and the premises were followed by the habendum to “Margaret Greenwood during her natural life,” etc. The repugnancy of these clauses is as marked as that which appears in Snell v. Young, supra. Yet in Triplett’s case the Court said: “It is true, as contended, that according to the common law, as followed in previous decisions of this Court, the plaintiff acquired a fee simple in the premises of the deed which could not be divested by the habendum. The habendum part of a deed was originally used to determine the interest granted, or to lessen, enlárge, explain or qualify the premises, but it was not allowed to divest an estate already vested by the deed, and was held to be void if repugnant to the estate vested by the premises. 2 Black. Com., 298; 4 Kent. Com., 468; Hafner v. Irwin, 20 N. C., 570. We concede all that is contended for as to the common-law rule of construction, and that it has been followed in this State. But this doctrine, which regarded the granting clause and the habendum and tenendum as separate and independent portions of the same instrument, each with its especial function, is becoming obsolete in this country, and a more liberal and enlightened rule of construction obtains, which looks at the whole ’ instrument without reference to formal divisions, in order to ascertain the intention of the parties, and does not permit antiquated technicalities to override the plainly expressed inten-*114tion. of tbe grantor, and does not regard as very material the part of the deed in which such intention is manifested.”
This “liberal a.nd enlightened rule of construction” has been approved in an unbroken line of eases from Acker v. Pridgen, 158 N. C., 337, in which the Court was asked to overrule its decision in the Tñplett case, to Tankersley v. Davis, 195 N. C., 542, in which Brogden, J., citing Triplett v, Williams, said: “The inevitable trend of modern authority is to the effect that a deed must be construed in its entirety in order to ascertain the intention of the parties thereto, and neither ‘antiquated technicalities’ nor strained construction is permitted to nullify the intention of the grantor.”
The primary purpose is to ascertain the intention of the parties. To this end, as was said in Brown v. Brown, 168 N. C., 4, we have well-nigh discarded the technical rules of the common law and have enlarged our view and liberalized our methods with the evident purpose of doing justice by revealing the truth and not by concealing it behind ancient and threadbare forms; and where technical rules are not discarded they must generally yield if, in their application, they will disappoint or defeat the expressed intention. Springs v. Hopkins, 171 N. C., 486; Shephard v. Horton, 188 N. C., 787. In Davis v. Frazier, 150 N. C., 451, appears this statement: “It is an undoubted principle that a. ‘subsequent clause irreconcilable with the former clause and repugnant to the general purpose and intent of the contract will be set aside.’ This was expressly held in Jones v. Casualty Co., 140 N. C., 262, and there are many decisions with us to like effect; but as indicated in the case referred to and the authorities cited in its support, this principle is in subordination to another position, that the intent of the parties as embodied in the entire instrument is the end to be attained, and that each and every part of the contract must be given effect, if this can be done by any fair or reasonable interpretation; and it is only after subjecting the instrument to this controlling principle of construction that a subsequent clause may be rejected as repugnant and irreconcilable. Jones v. Casualty Co., supra; Lawson on Contracts, secs. 388, 389; Bishop on Contracts, secs. 386, 387.” And in Meroney v. Cherokee Lodge, 182 N. C., 739: “The modern doctrine, that a deed must be construed as a whole, or by spreading it out before us so that we see it by its four corners, was adopted by us many years ago, one of the earlier cases being Kea v. Robeson, 40 N. C., 373, which was later followed by Gudger v. White, 141 N. C., 507, where the rule was exhaustively considered and the former eases fully cited. It was there said that we are required by the settled canons of construction so to interpret it as to ascertain and effectuate the intention of the parties. Their meaning, it is true, must be expressed in the instrument; but it is proper to seek for a rational *115purpose in tbe language and provisions of the deed, and to construe it consistently with reason and common sense.”
Whether the deed before us was partly written and partly printed does not appear. Shephard v. Horton, supra. But the intention is clearly expressed. The grantor’s sole purpose was to convey to Moses Barefoot and his wife nothing more than an estate during their natural lives and to the survivor during his or her natural life. This intention should not be defeated by words used in the first part of the premises and in the habendum which are technically sufficient to convey the fee to Moses Barefoot; for effect can he given the intention by a fair and reasonable construction of the deed. The asserted repugnancy between the conveyance of the title in fee to Moses and the expressed intention to convey it to him and his wife for life is more apparent than real. If it be granted that he holds the legal title it does not follow that his wife has no beneficial interest in the land. He holds the title “to their use and benefit without punishment.” It was the purpose of the statute of uses to transfer the use into possession by providing that wherever one person was seized of an estate for the use of another, the cestui que use should be deemed to be seized and possessed of the same estate in the land that he had in the use. Tyndall v. Tyndall, 186 N. C., 272. The apparent repugnancy can be reconciled by construing the deed as conveying to Moses Barefoot for the use and benefit of himself and his wife an estate during their natural lives and to the survivor during his or her natural life with remainder after the death of the survivor to their children in fee. The objection that this construction requires the transposition of words is without merit. By one of the recognized canons of interpretation such transposition is not only permissible but is frequently necessary. In Parkhurst v. Smith, Willes Rep., 332, Lord Chief Justice Willes observed “that too much regard is not to he had to the natural and proper signification of words and sentences to prevent the simple intention of the parties from taking effect, for the law is not wise in grants, and therefore it doth often transpose words, contrary to their order, to bring them to the intent of the parties.” Approved in Bunn v. Wells, 94 N. C., 67, this principle has been applied also in many other cases, among them Phillips v. Davis, 69 N. C., 117; Phillips v. Thompson, 73 N. C., 543; Allen v. Bowen, 74 N. C., 155; Hicks v. Bullock, 96 N. C., 164; Smith v. Proctor, 139 N. C., 314; Real Estate Co. v. Bland, 152 N. C., 225. This construction excludes the application of the principle stated in Redding v. Vogt, 140 N. C., 562, and gives effect to the plain intention of the parties.
The appellants contend that the words “then the said land or any part thereof is intended to belong in fee simple to the children” gave to Moses Barefoot and his wife the right of alienation, and cite Herring v. Williams, 153 N. C., 231, as authority for this position; but upon a rehear*116ing the decision on this point was reversed. S. c., 158 N. C., 1. See, also, Miller v. Scott, 184 N. C., 556; Burwell v. Bank, 186 N. C., 117; White v. White, 189 N. C., 236; Roane v. Robinson, ibid., 628.
In reference to the third assignment of error the appellee says in her brief that the question of improvements was not presented for decision at the hearing, but was first raised in the answer which was filed only a ‘few days before the appeal was perfected, and that the expediency of a sale was not contested. Whether a sale will best subserve the interest of the parties is a question of fact for the trial judge; and the right to insist upon compensation for improvements is not necessarily foreclosed by the judgment. Pritchard v. Williams, 181 N. C., 46.
The judgment of the Superior Court is
Aifirmed.